Per Curiam. This claim arises out of an incident that occurred on January 22, 1978. Richard Belter, stepfather of the victim, Jerry Cavette, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, eh. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on January 22, 1978, the victim was stabbed by an offender known to him during an altercation. The incident stemmed from a party the victim and the offender were attending at 4925 Olde Wilke Road, Rolling Meadows, Illinois. Police investigation revealed that there had been an argument between the victim and the offender. During the course of the argument, the victim produced a knife and threatened the offender. The offender then also produced a knife and stabbed the victim. The victim was taken to Northwest Community Hospital for treatment. 2. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 3. That it appears from the investigatory report and the police report that the victim’s injury was substantially attributable to his threatening the offender with a knife first. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is hereby denied.